Citation Nr: 9911031	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  96-37 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased evaluation for muscle 
contraction headaches, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from March 1981 to 
February 1985, and from October 1986 to January 1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).

In February 1997, the Board issued a final decision on the 
appellant's appealed claim of service connection for 
bilateral hearing loss and remanded the case for additional 
development and adjudication as to other appealed issues.  
While the case was in remand status, the RO issued a rating 
decision in March 1998 which awarded benefits on these 
appealed issues, including granting increased ratings to 60 
percent for the appellant's cervical and lumbar spine 
disabilities, effective from the day after his service 
discharge, January 8, 1994, as well as granting a separate 10 
percent rating for tinnitus, an increased rating to 50 
percent for PTSD, and an increased rating to 30 percent for 
muscle contraction headaches, all of which also were made 
effective from the day after service discharge, January 8, 
1994.  His combined schedular rating increased from 50 to 100 
percent, effective January 8, 1994, as a result.

By this rating action, the Board notes that the issues 
previously in appellate status regarding rating reductions 
from 20 to 10 percent for the cervical and lumbar spine 
disabilities effective from December 1, 1995, and the claim 
of an earlier effective date for the grant of service 
connection for PTSD have been rendered moot.  With regard the 
earlier effective date claim, the appellant's claim on this 
issue, received via his Statement in Support of Claim in 
October 1995, specifically requested an effective date for 
this be granted from January 8, 1994.  Thus, the RO's grant 
of the 50 percent rating for this disability to that date via 
the aforementioned March 1998 rating decision renders his 
claim moot.

In addition to the above, the RO's grant of the 60 percent 
ratings for the cervical and lumbar spine disabilities 
renders the appellant's increased rating claims for these 
disabilities moot as well.  Pursuant to the schedular 
criteria under 38 C.F.R. Part 4, the maximum schedular 
ratings (60 percent under Diagnostic Code 5293) and effective 
dates (January 8, 1994, the day after service discharge) for 
the neck and low back disabilities were awarded by the March 
1998 rating decision.  Hence, in the complete absence of any 
claimed or medically documented involvement of residuals of a 
fractured veterbra or complete bony fixation of the spine 
(ankylosis) for these disabilities, as is the case here, a 
case or controversy is no longer evident with regard to these 
increased rating issues.  Cf. AB v. Brown, 6 Vet. App. 35, 38 
(1993) (claim remains in controversy where less than the 
maximum available benefit is awarded).  The Board notes, 
however, that the RO has not considered whether one of both 
of these disabilities warrants referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) (1998).  As this 
matter has not been previously addressed, it is not before 
the Board at this time and therefore, extraschedular 
consideration for these disabilities is referred to the RO 
for appropriate action.

Further, the Board notes that the element of the appellant's 
increased rating claim for the muscle contraction headaches 
that involved a single rating for this condition along with 
tinnitus has been rendered moot by the RO's grant of service 
connection for tinnitus and the award of a separate 10 
percent rating for this disability by the aforementioned 
March 1998 rating decision.

The Board also notes that a number of new claims must be 
addressed by the RO.  Specifically, the record reflects that 
the appellant filed a Form 21-8940 by facsimile in March 1998 
seeking entitlement to a total rating on the basis of 
individual unemployability under 38 C.F.R. § 4.16 (1998).  
Although he currently is assigned a combined schedular rating 
of 100 percent, as noted above, the RO is still obliged to 
adjudicate his total rating-individual unemployability claim.  
Additionally, his representative's Form 646 filed in August 
1996 requested consideration of a claim of service connection 
for depression and anxiety secondary to physical 
disabilities.  This claim has not been previously addressed 
by the RO or the Board.  It is therefore referred to the RO 
for appropriate development and adjudication.

One further introductory point is in order.  The Board notes 
that the appellant filed a claim in April 1995 seeking 
entitlement to service connection for a bilateral foot 
disorder.  See Substantive Appeal, VA Form 9, dated April 7, 
1995.  In response, the RO sent him a development letter in 
September 1995 requesting that he specify the disability of 
the feet for which he claimed service connection and to 
furnish the names and addresses of medical care providers who 
had treated him for a disability of the feet.  As no response 
from the appellant was ever received to this inquiry, and it 
is not claimed or shown that he did not receive the RO's 
letter, the Board deems that no further action is required at 
this time with regard to this matter.


FINDINGS OF FACT

1.  The appellant's PTSD is manifested by complaints of 
anxiety and depression with overall severe impairment in 
social and occupational functioning.

2.  The medical evidence of record does not contain findings 
showing that as a result of his service-connected PTSD, the 
appellant has either totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities.

3.  The muscle contraction headaches are currently manifested 
by complaints of migraine-type headaches, occurring 
frequently, but not clinically shown to result in completely 
prostrating attacks and not involving any regular 
inpatient/outpatient treatment or prescription medication.



CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 70 percent 
for the appellant's PTSD are met under either the old or 
revised criteria.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), § 4.130, 
Diagnostic Code 9411-9440 (1998).

2.  The schedular criteria for an evaluation in excess of 30 
percent for the appellant's headaches disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 8100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's increased rating claims that remain at issue 
on appeal are well grounded.  38 U.S.C.A. § 5107(a) (West 
1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

I.  PTSD

In February 1997, the Board remanded this issue to the RO for 
readjudication because the applicable rating criteria for 
mental disorders, 38 C.F.R. § 4.125 et seq. were amended in 
November 1996, during the pendency of the appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991) (where the law or 
regulation changes after a claim has been filed but before 
the administrative or judicial appeal has been concluded, the 
version most favorable to the claimant will apply).  The RO 
readjudicated the case in accordance with the Board's remand 
instructions by rating decision in March 1998.

In addition to the aforementioned judicial precedent holding 
that where the law or regulation changes during the pendency 
of an appeal, the version most favorable to the veteran will 
generally be applied, Karnas, 1 Vet. App. at 313; see also 
West v. Brown, 7 Vet. App. 70, 76 (1994); Hayes v. Brown, 5 
Vet. App. 60, 66-67 (1993), VA's General Counsel provided 
additional guidance with respect to this matter in March 
1997.  The General Counsel held that questions regarding 
whether the amendments to the rating schedule for mental 
disorders were more beneficial than the previously-existing 
provisions would be resolved in individual cases.  VAOPGCPREC 
11-97, 62 Fed. Reg. 37953 (1997).

Prior to November 1996, the schedular criteria for 10, 30, 
50, 70 and 100 percent ratings for psychoneurotic disorders 
such as PTSD rated under Diagnostic Code 9411 were as 
follows:

Less than criteria for the 30 percent, 
with emotional tension or other evidence 
of anxiety productive of mild social and 
industrial impairment.  [10 percent].

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment.  
[30 percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  [50 
percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  [70 
percent].

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to 
maintain or retain employment.  [100 
percent].

38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1996).

As amended, all mental disorders are rated under the same 
criteria, the "General Rating Formula for Mental 
Disorders," whether diagnosed as schizophrenia, generalized 
anxiety disorder, PTSD, etc.  38 C.F.R. § 4.130 (1998).  As 
amended, the regulation reads as follows for the 10-100 
percent ratings:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress; or, symptoms 
controlled by continuous medication.  [10 
percent].

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9440 (1998).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a) (1998).  In addition, the evaluation 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Ibid.  Further, when evaluating 
the level of disability from a mental disorder, the extent of 
social impairment is considered, but the rating cannot be 
assigned solely the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (1998).

In the opinion of the Board, application of either the old or 
revised rating criteria for mental disorders shows that the 
evidence pertaining to the history and severity of the 
appellant's service-connected PTSD would support a finding of 
functional impairment that is more appropriately rated as 70 
percent disabling.  38 C.F.R. § 4.7 (1998).  The appellant 
was last examined by VA for compensation purposes in August 
1995, at which time the examiner diagnosed PTSD, chronic, 
moderate to severe, and assigned a Global Assessment of 
Functioning (GAF) score of 53-55, which the Board observes is 
reflective of moderate to near-serious symptoms of social and 
occupational functioning according to DSM-IV criteria.  
Objectively, the following medical findings were noted on the 
mental status examination conducted in August 1995:

Veteran is a 38-year old, Caucasian male 
who is appearing casually dressed and 
fairly groomed.  He is tall, fairly 
developed, well nourished, and is 
pleasant and cooperative during the 
evaluation.  He was alert, oriented times 
three.  His speech was spontaneous, 
coherent, and relevant.  There was no 
evidence of a major thought disorder.  
There were no delusions, paranoia, or any 
formal perceptual disturbance.   His mood 
is dysphoric, and he appears very anxious 
and depressed.  There is a constricted 
range of affect, and he became emotional 
and intense when he spoke of his various 
problems and predicaments.  He denies any 
acute suicidal ideations or intent.  
However, he expresses his sense of 
frustrations, helplessness, and 
hopelessness.  He also reports feeling 
increasingly anxious, nervous and tense a 
lot of the time.  He denies any homicidal 
thoughts, and he denies any history of 
aggressive or violent behaviors and 
tendencies.  His cognitive functions are 
diminished.  His memory, for remote and 
recent events is adequate, but his 
concentration and attention span is 
distractible.  He appears to be of 
average intellect.  Insight and judgment 
is fair.  He remains competent to 
participate in this evaluation as well as 
to weigh the risks and benefits of giving 
and withholding information.  Meanwhile, 
he continued to express difficulty in 
adjusting to his physical problems and to 
the physical limitations from his motor 
vehicular accident.

As noted above, the appellant has a medical history 
significant for multiple physical disabilities including, the 
service-connected cervical and lumbar spine disabilities, 
each rated 60 percent disabling.

In addition to the above, the record reflects that the 
appellant underwent psychological evaluation by a VA clinical 
psychologist in June 1995.  The VA clinical psychologist's 
report, dated in August 1995, reflects that persons who 
scored similar profiles as the appellant had "severe" 
overall impairment in functioning due to physical problems.  
The appellant was found to display signs of worthlessness, 
personal failure, feelings of sadness, lost interest in 
normal activities as well as sleep disturbance, lowered 
energy, decreased sexual interest, and weight fluctuation.  

The RO received a private psychological evaluation, conducted 
by a Dr. L. Gottlieb, Ph.D., in June 1995, that was 
essentially equivalent to the VA report; specifically, 
Dr. Gottlieb found that the appellant scored in the 
"severe" range for anxiety and depression on the Beck 
Anxiety and Depression Inventories.

Additional information relevant to the claim on appeal 
included progress reports dated from 1994-97 from the 
appellant's treating physician for his psychiatric problems, 
M. Darmarajah, M.D.  In summary, Dr. Darmarajah's reports 
reflect that the appellant was taking anti-depressant 
medications for feelings of anxiety and depression.  A recent 
report, dated in May 1997, noted that the appellant appeared 
very depressed and anxious and that he was having difficulty 
expressing himself.  At that time, he was extremely worried 
about surgery to be performed for his back problems.  Due to 
his depressed state, he was apparently having a great deal of 
difficulty making up his mind about whether to go ahead with 
the surgery.  As a result, his levels of concentration were 
impaired, according to Dr. Darmarajah.

In the opinion of the Board, application of either the old or 
revised regulations shows that the evidence pertaining to the 
history and severity of the appellant's service-connected 
PTSD would support a finding of functional impairment that is 
more appropriately rated as 70 percent disabling.  38 C.F.R. 
§ 4.7 (1998).  In this regard, the Board finds it significant 
that the VA examination conducted in August 1995 resulted in 
a GAF score was 53-55, which under the DSM III-R or the 
revised DSM IV is consistent with moderate to near-serious 
social and occupational impairment.  The balance of the 
evidence supports an assessment of the appellant's PTSD that 
is severe in overall impairment.  As detailed above, 
psychological testing of the appellant both by VA and private 
clinical psychologists in June 1995 resulted in severe 
impairment caused by anxiety and depression, which are the 
primary disabling symptoms of his PTSD.  Moreover, the record 
in this case shows from Dr. Darmarajah's reports that the 
appellant has required continuous psychotropic medications to 
control his symptoms since 1994.

With respect to his symptoms, the medical findings reflect 
that he is chronically depressed and/or anxious, and that 
because of his volatile mood, he has problems dealing with 
everyday activities and people.  His contentions and 
statements to the VA filed in connection with his claim 
appear to substantiate this finding.  On the basis of these 
findings, the Board concludes that the old criteria for a 70 
percent rating have been met, specifically to the extent that 
these criteria provide this rating for "severe" impairment 
of social and industrial adaptability.  38 C.F.R. § 4.7 
requires that the next higher rating be assigned if the 
disability picture more nearly reflects the criteria for the 
higher rating.  This rating for severe PTSD matches the 
diagnosis and findings of overall impairment found on the 
1995 VA examination and psychological testing reports and 
therefore, a commensurate rating of 70 percent more nearly 
matches the current level of disability as shown by the 
evidence.

The Board concludes that he would meet the criteria for a 70 
percent rating under the revised criteria as well.  
Specifically, the medical evidence of record reflects that he 
definitely has deficiencies in his work, family relations, 
and mood due to such symptoms such as near-continuous 
depression affecting the ability to function independently, 
as well as difficulty in adapting to stressful circumstances, 
which affects his ability to concentrate.  Again, his overall 
disability appears consistent with the next higher rating as 
shown by the medical evidence.

A review of the evidence of record does not demonstrate that 
the appellant's PTSD warrants a rating greater than 70 
percent under the old mental disorders criteria.  It is not 
shown that he has had totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities.  Mental status examination 
findings on the 1995 VA examination do not show that he was 
out of contact with reality.  Fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior were not found on this examination as 
well or as shown by the balance of the evidence.  Moreover, 
although the evidence shows that he is unemployed at present, 
it is not shown that he is demonstrably unable to maintain or 
retain employment due solely to his service-connected PTSD.  
In fact, the significantly disabling extent of his physical 
disabilities is clearly shown by the evidence to impact his 
capacity for work and as such, his psychiatric problems alone 
are not responsible for his unemployment.

Likewise, the medical evidence in the file does not reflect a 
degree of occupational and social impairment which "more 
nearly approximates" the criteria for a 100 percent 
evaluation under new criteria.  Specifically, with respect to 
the criteria for a 100 percent rating, the evidence is 
negative for persistent psychotic symptoms like active 
delusional or hallucinatory ideations, the inability to care 
for self, disorientation to time and place, or persistent 
danger of hurting self or others, which are related to his 
service-connected PTSD.  The Board notes that none of these 
symptoms have been objectively corroborated by the extensive 
medical record, including as noted on the VA and private 
psychological and psychiatric examinations conducted in 1995 
or by the more recent progress reports from Dr. Darmarajah 
dated in 1996 and 1997.  Moreover, there is no evidence 
whatever that the appellant has ever been "grossly 
impaired" due to his service-connected PTSD as that term in 
used in the revised criteria for a 100 percent rating.

The appellant would not be entitled to consideration of a 
total rating for his PTSD pursuant to 38 C.F.R. § 4.16(c), a 
provision which was removed from 38 C.F.R. with 
implementation of the revised criteria for mental disorders, 
because his PTSD is not his only compensably rated service-
connected disability.

The appellant's contentions on appeal have been accorded due 
consideration; however, the Board concludes that the medical 
findings noted above are more probative of the level of 
disability shown during the last few years.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board considered the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
appellant.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, for the reasons discussed above, the Board concludes 
that his PTSD should be rated no higher than 70 percent under 
the schedular criteria.

II.  Muscle Contraction Headaches

The appellant's muscle contraction headaches are rated 
analogous to migraine headaches under Diagnostic Code 8100.  
38 C.F.R. § 4.20 (1998).  Migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months are rated 10 percent 
disabling; a 30 percent rating is warranted for migraine 
headaches with characteristic prostrating attacks averaging 
one per month over the last several months.  38 C.F.R. Part 
4, Diagnostic Code 8100 (1998).  A 50 percent rating for very 
frequent, completely prostrating and prolonged migraine 
attacks productive of severe economic inadaptability 
represents the maximum disability evaluation rating under 
Diagnostic Code 8100.

The medical evidence of record is significant for a history of 
complaints of migraine-type headaches for the past several 
years.  A fee-basis neurological examination conducted in 
April 1997 by Gregory J. Piacente, M.D., resulted in a 
diagnosis of 
post-traumatic headache with frequent incapacitating headaches 
of mixed type.  Dr. Piacente further noted the following:  
"He has chronic muscle contraction headaches plus frequent, 
i.e. several times per week, throbbing headaches with 
photophobia, nausea and occasional vomiting."  Reports from a 
private neurologist, Kamel Elzawahry, reflect a history of 
muscle contraction headaches secondary to his cervical spine 
disability since 1994.  Further, it is noted that medical 
reports from the Bay Chiropractic Clinic dated from 1994-97 
reflect that the appellant suffered from "severe" headaches.

More recently, the appellant was examined on a private fee-
basis neurological examination in June 1998 by Michael L. 
Shawbitz, M.D.  Dr. Shawbitz noted that he was taking Motrin, 
Tylenol and Tranxene for his pain complaints in the neck, 
lower back and for his headaches.  On this point, Dr. Shawbitz 
stated that it appeared that all of these disabilities were 
the result of his in-service motor vehicle accident.  
Regarding the headaches, the appellant reported that they were 
located at the base of his neck and that they were "fairly 
frequent," i.e., occurring two to three times per week.  He 
stated that his headaches required him to wear dark glasses 
and to rest in a dark room for relief.  The appellant also 
stated that he had occasional dizziness with his headaches and 
that they could manifest with exposure to the sun and bright 
lights.  Objectively, Dr. Shawbitz noted that his cranial 
nerves were "grossly unremarkable" and that he had a normal 
cerebellar examination - finger-to-nose and heel-to-shin 
intact.  Additional commentary from Dr. Shawbitz included a 
reference to the fact that the appellant's headaches appeared 
incapacitating and that there may be better medications 
available to help prevent and treat his headaches.

In view of the relative severity and nature of the appellant's 
headaches as shown by the objective medical evidence, the 
Board concludes that a preponderance of the evidence is 
against a finding that his headaches are of sufficient 
severity so as to warrant a 50 percent rating for "very 
frequent, completely prostrating and prolonged migraine 
attacks."  (Emphasis added).  As alluded to above, the 
appellant treats his headaches with over-the-counter 
analgesics.  In the absence of any medical evidence showing a 
regular pattern of in/outpatient treatment specifically for 
his headaches, the Board finds that his complaints and current 
treatment modalities (rest in a dark room and over-the-counter 
analgesics) does not reflect a "severe" disability.  In this 
case, there is objective medical evidence showing actual 
treatment for completely prostrating attacks and as such, it 
is not possible to verify the true nature of the appellant's 
more disabling attacks that he claims occur two to three times 
per week.  In summary, the medical treatment and evaluation of 
this disability simply does not reflect a headache disorder 
manifested by the above-emphasized phrase, notwithstanding the 
claimed frequency of his headaches.  The preponderance of the 
evidence being against the claim of entitlement to a rating in 
excess of 30 percent, the benefit of the doubt rule pursuant 
to 38 U.S.C.A. § 5107(b) is not for application.

As with his PTSD claim, the Board finds this recent medical 
evaluation of the appellant's headache disorder to be highly 
persuasive of the outcome of this appeal.  Francisco, supra.  
Accordingly, the Board finds that his contentions are 
outweighed by the medical evidence cited above which has been 
found to have the greater weight and to be more probative to 
this issue.  Consideration has also been given to the 
potential application of the relevant provisions of 38 C.F.R. 
Parts 3 and 4.  Schafrath, 1 Vet. App. 589 (1991), however, 
based on the recent medical findings, it is the Board's 
opinion that the currently assigned disability rating for his 
headaches reflects the actual level of impairment pursuant to 
the schedular criteria.

For the reasons discussed above, the Board finds that the 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


ORDER

An increased rating to 70 percent is granted for the 
appellant's PTSD, subject to the applicable criteria 
governing the payment of monetary benefits.

An increased rating for muscle contraction headaches is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

